IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                        March 25, 2008
                          No. 06-30885
                        Summary Calendar             Charles R. Fulbruge III
                                                             Clerk

WILLIAM M BRYSON, JR

                                     Petitioner-Appellant

v.

FREDRICK MENIFEE

                                     Respondent-Appellee

                       ______________________

                         Consolidated with
                           No. 07-30409
                       _____________________

WILLIAM M BRYSON, JR

                                     Petitioner-Appellant

v.

UNITED STATES OF AMERICA; TIMOTHY S SLICE

                                     Respondents-Appellees


            Appeals from the United States District Court
                for the Western District of Louisiana
                       USDC No. 1:06-CV-366
                       USDC No. 1:06-CV-1426
                                    No. 06-30885 c/w
                                     No. 07-30409

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       In this consolidated appeal, William M. Bryson, Jr., federal prisoner
# 95662-071, appeals the denial of his 28 U.S.C. § 2241 petition and the denial
of a series of pro se pleadings, which the district court also construed as requests
for § 2241 relief. In both cases, the district court held that the claims raised by
Bryson, which attacked his conviction and sentence, were more properly raised
via 28 U.S.C. § 2255 and, because Bryson was unable to show the § 2255 remedy
inadequate, he was ineligible to proceed via § 2241. The pertinent issue before
us therefore is whether the district court erred in determining that to the extent
Bryson’s claims attacked his conviction and the imposition of his sentence, he
has failed to show the § 2255 remedy inadequate,.
       The only argument Bryson arguably makes with regard to the pertinent
issue on appeal is one contending that the district court erred in construing his
18 U.S.C. § 3582(c)(2) motion as raising habeas claims. In that motion, he raised
a sentencing-error claim, arguing that the district court sentenced him under the
wrong edition of the Sentencing Guidelines. Bryson’s sentencing-error claim is
not cognizable under § 3582(c), which provides for modification of a defendant’s
sentence only if he was sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission. § 3582(c)(2). The sentencing-error claim was properly construed
by the district court as a request for collateral relief. See Preiser v. Rodriguez,
411 U.S. 475, 500 (1973). Errors that purportedly occurred at sentencing may
not be asserted under § 2241 unless they arise under the savings clause of
§ 2255. Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005). Bryson



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 06-30885 c/w
                                   No. 07-30409

has made no showing that his claim arises under the savings clause of § 2255.
Consequently, he has not shown any error on the part of the district court in
denying his request for relief.
      Bryson additionally asks us to rule on the propriety of the district court’s
denial of a second, but identical, § 3582(c)(2) motion on January 9, 2007. That
motion was summarily denied after the appeal of Bryson’s § 2241 petition had
been docketed in this court. Consequently, the appeal of that order is not before
us.
      AFFIRMED.




                                          3